Citation Nr: 1313326	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Manila, Republic of the Philippines (RO).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF) is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A May 2009 RO decision denied entitlement to a one-time payment from the FVECF and the appellant did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the time of the time of the final May 2009 RO decision is new and material and raises a reasonable possibility of substantiating the appellant's claim of entitlement to a one-time payment from the FVECF.


CONCLUSIONS OF LAW

1. The May 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2. Evidence submitted to reopen the claim of entitlement to a one-time payment from the FVECF is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  As the Board is reopening the appellant's claim for entitlement to a one-time payment from the FVECF herein, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to a one-time payment from the FVECF.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In 2009, under the American Recovery  and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be in the amount of either $15,000 for United States citizens or $9,000 for non-United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a May 2009 decision, the RO denied the appellant's claim for entitlement to a one-time payment from the FVECF on the basis that the National Personnel Records Center (NPRC) found no evidence that the appellant served as a member of the Commonwealth Army of the Philippines, including the recognized guerrillas, in the service of the Armed Forces of the United States.  The appellant did not appeal the May 2009 decision or submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

In August 2010, the appellant filed the present claim seeking to reopen the issue of entitlement to a one-time payment from the FVECF.  The RO did not address the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to a one-time payment from the FVECF, and instead denied the claim on the merits.  

Although the RO did not determine whether new and material evidence was presented to reopen the claim of entitlement to a one-time payment from the FVECF, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.
Since the May 2009 decision, evidence added to the claims file includes a November 2010 statement from T.G.B., October 2010 and September 2012 statements from the NPRC confirming that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, and duplicates of records already in the claims file from the Philippines Veterans Affairs Office, the Armed Forces of the Philippines Office of the Adjutant General, and an Affidavit from Philippine Army Personnel.  Also of record is the appellant's January 2013 hearing before the Board.  

During the January 2013 hearing before the Board, the appellant testified, through his daughter-in-law, that he believed that his service might be verified under an alternate spelling of his name that was not considered by the NPRC in its previous searches.  Specifically, the appellant stated that his first name might have been spelled as "[redacted]" (with a double "t") instead of as "[redacted]."  Review of the previous searches performed by the NPRC shows that the NPRC searched only for the following variations of the appellant's name: "P[redacted] [redacted]," "[redacted]," "[redacted]," and "[redacted]," and "[redacted]."

The January 2013 testimony before the Board is new evidence, as it was not of record at the time of the May 2009 decision.  It is material because it suggests that another search performed by the NPRC under the alternate spelling of the appellant's first name may reveal that the appellant had qualifying service which would entitle him to a one-time payment from the FVECF.  As the basis of the May 2009 denial of his claim was a finding that the NPRC had not determined that he had qualifying service, the appellant's testimony regarding the alternate spelling of his first name relates to an unestablished fact necessary to establish the appellant's claim, and raises a reasonable possibility of substantiating the appellant's claim.  Thus, the January 2013 hearing testimony is new and material evidence, and the appellant's claim is reopened.



ORDER

New and material evidence having been submitted, the appellant's claim for entitlement to a one-time payment from the FVECF is reopened, and, to that that extent only, the appeal is granted.


REMAND

As noted above, during his January 2013 hearing before the Board, the appellant identified an alternate spelling of his first name which was not considered by the NPRC in any of its searches.  Specifically, the appellant stated that his first name may have been spelled as "[redacted]" (with a double "t") instead of as "[redacted]."  As the NPRC has not determined whether the appellant has qualifying service under this alternate spelling of his name, the appellant's claim should be remanded to the RO to submit a new request to the NPRC with this alternate spelling.

In Capellan v. Peake, 539 F.3d 1373, 1381-82   (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c)  and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A ), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request verification from NPRC of the appellant's military service for purposes of establishing entitlement to a payment from the Filipino Veterans Equity Compensation Fund under the following alternate spelling of the Veteran's first name: "[redacted]."  The request should include all dates reported by the appellant for his claimed service, and any unit in which he claims to have served.  The NPRC's response must be added to the claims file.

2.  After completing the above, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


